943 A.2d 474 (2008)
285 Conn. 916
William L. ANKERMAN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 31, 2008.
William L. Ankerman, pro se, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner William L. Ankerman's petition for certification for appeal from the Appellate Court, 104 Conn.App. 649, 935 A.2d 208 (2007), is denied'.
NORCOTT and ZARELLA, Js., did not participate in the consideration or decision of this petition.